NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Core Plus Bond Fund Nationwide Government Bond Fund Nationwide High Yield Bond Fund Nationwide Inflation-Protected Securities Fund Nationwide Money Market Fund Supplement dated September 11, 2015 to the Prospectus dated March 1, 2015 (as revised May 1, 2015) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Nationwide Money Market Fund Effective October 14, 2016, the Nationwide Money Market Fund will operate as a “Government Money Market Fund,” as defined in Rule 2a-7(a)(16) under the Investment Company Act of 1940, as amended. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
